Harris, J.,
delivered the opinion of the court.
This bill was filed to rescind a contract for the sale of real estate, and was dismissed on demurrer. An appeal is now prosecuted here to revise that decree.
The ground of demurrer chiefly relied on in argument, is that the complainants in their bill do not show the defect of title complained of, but rely upon the general allegation in the bill that the defendant has no title to the estate conveyed.
It’ seems to be settled in this court, that it is incumbent on the vendee of land holding possession under a bond for titles, and seeking a rescission of the contract on the ground of defect in the vendor’s title, specifically to state in what the defect of title consists.
The case of Liddell v. Sims, 9 S. & M. 143, does not seem to be an exception to this rule, as supposed by counsel for complainants. The defects complained of in that case are stated. This demurrer was, therefore, properly sustained.
It is next insisted that the decree was erroneous, in dismissing the bill without allowing an opportunity for amendment.
It does not appear in this record that any application was made to the court for leave to file an amended or supplemental bill, and without such application the decree was usual and proper. Upon proper application, it is certainly the duty of the court, in the exercise of its sound discretion, under the 49th article of the Chancery Court law, Code, p. 547, “ to allow amendments in the pleadings and proceedings on liberal terms, to prevent delay and injustice.” But it is never the province of a court to anticipate such applications without authority of law.
We think sufficient appears, however, in this record to show that the bill should have been dismissed without prejudice, so as not to deprive the complainants of any future proceeding which may be necessary for the protection of their rights.
Let the decree in the court below be reversed, and decree rendered in this court dismissing the bill without prejudice.